Oliver, Presiding Judge:
This appeal to reappraisement involves the proper dutiable value of certain glass animals exported from Germany and imported at-the port of Boston, Mass.
The case has been submitted for decision on a stipulation entered into by and between counsel for the -respective parties, wherein it is agreed, in substance, as follows:
(1) That the glass animals in question were exported from Germany on or about May 25, 1936.
(2) That the instant merchandise is similar in all material respects to that which was the subject of the decision in the case of F. W. Woolworth Co. et al. v. United States (Reap. Dec. 5094).
(3) That the market conditions existing on the date of exportation of the articles in question were similar, if not identical, to the conditions found to be prevailing in the foreign fnarket as described in the Woolworth Co. case, supra.
(4) That the record in the Woolworth Co. case, supra, may be incorporated in and made a part of the record in the present case.
On the agreed facts, as hereinabove set forth, I find that on the date of exportation of the instant merchandise glass animals, such as and similar to those involved herein, were freely offered for sale to' *424all purchasers in the principal market of the country of exportation, to wit, the Sonneberg-Lauscha district of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States.
Accordingly, I hold'as matter of law that the proper dutiable export values of the glass animals exported on or about May 25, 1936, are the per se unit invoice prices, plus, when not included in such per se. unit invoice prices, the cost of cases and packing and the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the'merchandise in condition, packed ready for shipment to the United States, as invoiced, whenever reported as dutiable by the appraiser.
' The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the.appeal is hereby dismissed. Judgment will be rendered accordingly.